Citation Nr: 1741953	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-35 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for arthrofibrosis of the left knee with limitation of motion, status post manipulation under anesthesia. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 1953 to February 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. The Veteran filed a Notice of Disagreement (NOD) in October 2012 and a Statement of the Case (SOC) was issued in December 2013. The Veteran filed a Substantive Appeal via VA Form 9 in December 2013. Thus, the Veteran perfected a timely appeal of the issue.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing. A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's arthrofibrosis of the left knee with limitation of motion, while possibly caused by his medical treatment furnished by the VA was reasonably foreseeable and was not the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the Department.



CONCLUSION OF LAW

The criteria for entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 for arthrofibrosis of the left knee with limitation of motion, status post manipulation under anesthesia have not been met. 38 U.S.C.A. § 1151 West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VA's duty to notify was satisfied by letters in June 2010 and September 2011. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's VA and private treatment records and reports have been obtained. The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal. The Veteran was provided VA medical opinions, in March 2012 and April 2012. These reports are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II. Entitlement to Compensation Benefits Under the Provisions of 38 U.S.C.A. § 1151 for arthrofibrosis of the left knee with limitation of motion, status post manipulation under anesthesia.

The Veteran contends that he is entitled to compensation for arthrofibrosis of the left knee with limitation of motion, status post manipulation under anesthesia under the provisions of 38 U.S.C.A. § 1151. He alleges that the VA was delayed in providing him with post-operation physical therapy following his total knee arthroplasty. He believes that due to VA's negligence or similar instance of fault in the delay of providing this therapy, that he consequently suffered arthrofibrosis of the left knee with limitation of motion that required him to undergo manipulation under anesthesia. 

Applicable Laws

Under 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the claimant's own willful misconduct or failure to follow instructions, compensation may be awarded in the same manner as if the additional disability or death were service connected. See 38 C.F.R. §§ 3.361.

Then, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable. 38 C.F.R. § 3.361(a).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability. Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361 (c)(1). Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused that disability; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent. In evaluating the Veteran's claim, the Board first must consider whether the evidentiary record shows that he has additional disability that was caused by negligent VA medical treatment. See 38 U.S.C.A. § 1151 (a)(1).

In deciding this appeal, the Board has reviewed all of the evidence in the record. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss each and every piece of evidence, certainly not in exhaustive detail. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as concerning the claim.

Facts and Analysis

The Veteran underwent a total knee arthroplasty of the left knee on October 29, 2007 at Ocean Springs Hospital in Ocean Springs Mississippi. The procedure was done without complications and the Veteran was transferred to the orthopedic floor once his rehab was implemented. Prior to discharge the Veteran was able to ambulate with a rolling walker and tolerate continued passive motion from zero (0) to ninety (90) degrees. See Ocean Springs Hospital Discharge Summary. 

Rehabilitation services treatment notes indicate that the Veteran received physical and occupational therapy in the days following his surgery up until his discharge on November 2, 2007. That therapy included such exercises as ankle pumps, quad sets, glute sets, abduction and adduction, assisted and straight leg raising assisted, as well as gait training among others. Under a notation entitled "Equipment already in the home" it was noted that the Veteran would require a wheeled walker and an elevated toilet seat for his home. See Singing River Hospital System Rehabilitation Services Treatment Notes. An October 29, 2007 treatment note indicates that the plan was to begin knee range of motion and continuous passive motion the next day. The Veteran was to have this therapy twice daily, except for once daily on the weekends for the duration of his hospital stay. Id.

The Veteran's November 2, 2007 discharge summary noted that the Veteran was discharged home and was to follow up with his doctor in four to six weeks. It was further noted that the Veteran was to have home health physical therapy according to toe/knee protocol and ambulate with a rolling walker. The home health nurse was to remove every other staple on November 5, 2007 before removing the remaining staples on November 8, 2007 and placing a steri-strip on the incision. Additionally, the nurse was to perform a daily dressing change to the knee incision and draw PT and INR on specific days. See Ocean Springs Hospital Discharge Summary.
A December 12, 2007 operative report from Ocean Springs Hospital notes that the Veteran had total knee replacement six weeks prior and that preoperatively, his range of motion went from nine degrees to ninety-nine degrees, but that when seen that day, his flexion was only about 45 degrees. The doctor noted that the Veteran reported that he had not been seeing a physical therapist nor doing any kind of physical therapy because the VA would not facilitate that for him. The Veteran reported that he was just getting started on physical therapy. See December 12, 2007 Operative Report. 

At his March 2017 Board hearing, the Veteran reported that he received physical therapy before his discharge from the hospital. He further reported that a home health aide came to his house and started working with him. Although he could not remember exactly how soon after his surgery that the aide came, he stated that it "must have been right away." He also indicated that he recalled those visits to have occurred daily and that the home health workers were there for at least a week and possibly up to two weeks. The Veteran stated that they did exercises with him and that he recalled them cutting his stitches. He also recalled the home health aide assisting him with a machine designed to help bend his knee back and forth and that this was done during every visit. The Veteran reported that he was still in possession of that machine. See March 2017 Hearing Transcript. 

The Veteran asserted that following his surgery, he was not given any kind of information about what he needed to do when he got home. He contends that the only people who told him what to do were the individuals from home health who told him to contact his VA case worker in Biloxi. The home health care worker also suggested that the Veteran go to Picayune Physical Therapy. The Veteran contacted his case worker in Biloxi who then sent a letter to the facility approving the Veteran's treatment there. Id. 

A November 15, 2007 administrative note from the Biloxi VAMC noted that the Veteran was post-op for a total knee replacement and in need of outpatient physical therapy three times a week for six weeks. See November 15, 2007 Administrative Note. The Veteran indicated that he did the full six weeks suggested. 

A VA medical opinion was obtained in March 2012 and April 2012 from a facility other than the VA center where the Veteran received the treatment in question. The Veteran reported that he received therapy while still hospitalized. After discharge he reported that he had home health therapy for one to two weeks and he believed that he had gone without therapy for a couple of months or so. The Veteran stated that he contacted the Biloxi VAMC and told them that he needed therapy and did not know what to do. He reports that he was eventually notified to go to a private physical therapy group. On follow up visits he was noted to have decreased range of motion. He then had a follow up with his surgeon who noted the decreased range of motion of the knee and recommended that the Veteran undergo manipulation under anesthesia. The Veteran reported that he continued to have very limited range of motion and pain over the years. See April 2012 VA Medical Opinion.

The VA examiner reviewed the Veteran's C-file and noted that it appeared that he had appropriate post-op therapy during his hospitalization. While the examiner could not locate the Veteran's discharge summary, he cited an occupational therapy note from November 2, 2007 which indicated that the Veteran was ready to go home as well as a physical therapy note which indicated he had been given a home exercise program. The examiner noted that the Veteran reported his home health therapy to him, but that the examiner was unable to verify or locate any home health therapy notes. Id.

The examiner reported that the Veteran stated that he had gone without therapy for "a couple of months" or so, stating that he had contacted the Biloxi VAMC and told them he needed therapy and did not know what to do. The examiner noted the aforementioned November 15, 2007 note which indicated that the Veteran needed outpatient physical therapy three times a week for six weeks. The examiner points out that this would have been approximately two weeks after the Veteran's discharge from the hospital. He further notes an entry in Vista Imaging which noted that the Veteran was initially evaluated by Pearl River Rehab Physical Therapy on November 28, 2007, stating that this would have been almost four weeks after his discharge from the hospital. Id.

The examiner noted that he was unable to verify that the Veteran received any physical therapy between the time of his discharge after his total knee arthroplasty until he was seen by a therapist on November 28, 2007. The examiner opined that if that was indeed the case, then it was as likely as not that this was a significant contributing factor to the development of the post-op arthrofibrosis with associated loss of motion that the Veteran experienced. However, the examiner stated that he saw no evidence of medical carelessness, negligence, lack of skill or similar incidence of fault of the private or VA medical personnel. He concluded his report by stating that for whatever reason, it appeared that the Veteran was late getting started on his physical therapy after his discharge from the hospital and that this as likely as not had bearing on the development of the restricted range of motion noted on follow-up. Id. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for arthrofibrosis of the left knee with limitation of motion, status post manipulation under anesthesia.

The VA examiner's opinions and rationale provide highly probative medical evidence against the claim. The examiner noted that the Veteran received appropriate post-op treatment while hospitalized. Although the examiner was not able to independently verify that the Veteran received therapy during home health care visits, the Veteran's March 2017 hearing testimony demonstrates that such therapy was conducted for at least one to two weeks immediately following the Veteran's surgery. 

The Board notes that the record also demonstrates that the Veteran was given a home exercise program and that equipment such as a walker and a machine to facilitate the exercising and bending of his knee were provided. While the record is unclear as to the exact instructions that the Veteran was given for his post-op recovery, the provision of home health care, an exercise plan, and necessary equipment suggest that this information was discussed with the Veteran and that his caretakers made appropriate efforts to facilitate his recovery.

While it is unclear why arrangements for outpatient physical therapy were not made earlier, the record demonstrates that VA was undertaking to provide that care to the Veteran as early as November 15, 2007, approximately two weeks after his surgery. The Board notes that the Veteran was also receiving therapy in the form of home health care in the interim and had been given a home exercise plan to follow.

The Board further notes that the evidence does not indicate that any delay in connecting the Veteran to an outpatient physical therapy facility was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility furnishing the care, treatment, or examination, or an event not reasonably foreseeable. The April 2012 examiner specifically opined that there was no evidence of medical carelessness, negligence, lack of skill or similar incidence of fault on the part of private or VA medical personnel. Furthermore, the Board finds that while arthrofibrosis specifically may not have been foreseeable, it was reasonably foreseeable that the Veteran would suffer delays or complications with recovery from his total knee replacement surgery if he did not adhere to the home exercise plan provided to him by the hospital. 

The Board acknowledges that there was a delay in connecting the Veteran with an appropriate outpatient physical therapy facility. The Board also understands the Veteran's frustration at that delay. Nevertheless, his frustration does not warrant entitlement to compensation under 38 U.S.C.A. § 1151, as there is no evidence that the delay was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA

Based on the above, the Veteran's claim for compensation under 38 U.S.C.A. § 1151 must be denied. In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for arthrofibrosis of the left knee with limitation of motion, status post manipulation under anesthesia is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


